PER CURIAM.
Craig Green seeks review of a trial court’s order that denied his rule 3.800(a) motion. The state argued that Green’s motion was an abuse of the procedure and urged the trial court to show cause why Green should not be barred from future filings. The trial court denied the motion but did not impose sanctions.
Green raised two points in his rule 3.800(a) motion. The second point is a successive claim previously denied on the merits. On the other hand, none of the records furnished to this court show that Green’s first point was the subject of any previous motions. See State v. McBride, 848 So.2d 287, 290 (Fla.2003). Green raises a challenge to his predicate offenses, arguing that they were not properly sequential. Bover v. State, 797 So.2d 1246, 1251 (Fla.2001).
The state was directed by this court to respond to this point. Neither the response nor the supplemental response addressed the claim as directed. Consequently, we remand the case for the trial court’s consideration of this claim.
SHAHOOD, C.J., POLEN and MAY, JJ., concur.